Citation Nr: 1016753	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  03-12 365	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).

3.  Entitlement to an effective date prior to August 20, 
2001, for a 50 percent rating for bipolar disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal from rating decisions issued May 2002 and 
April 2003 by the Providence, Rhode Island RO (Providence 
RO), which assigned a 50 percent rating for bipolar disorder 
and denied entitlement to a TDIU.  The Veteran perfected 
appeals to the disability rating assigned and the denial of a 
TDIU.  Following the Veteran's relocation, the claims file 
was transferred to the jurisdiction of the Winston-Salem, 
North Carolina (Winston-Salem RO).

In April 2004, the first two issues were remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

In a May 2005 decision, the Board denied the Veteran's claims 
for an increased rating and for a TDIU.  The Veteran 
perfected a timely appeal of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2007 Order, the Court entered judgment consistent 
with a March 2007 single-judge Memorandum Decision, which 
vacated the Board's May 2005 decision with regard to both 
issues and remanded the case to the Board for action 
consistent with the Memorandum Decision.  [Parenthetically, 
the Memorandum Decision reflected that the Veteran remained 
free to mount a substantive challenge to the May 2002 
effective date assignment in subsequent proceedings as a 
result of this decision].

In August 2007, the case was remanded to the RO via the AMC 
for additional notice and development and for the issuance of 
a statement of the case with regard to issue three above, 
according to the mandate in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).  On remand, the Veteran perfected an 
appeal with regard to the effective date assigned for the 50 
percent rating.

While the appeal was at the Court, the Veteran moved to New 
Jersey; his appeal now is under the jurisdiction of the 
Newark, New Jersey RO (Newark RO).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's bipolar disorder 
has been productive of social impairment with reduced 
reliability and productivity as manifested by such symptoms 
as impaired judgment, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective 
social relationships; it has not been manifested by 
obsessional rituals, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively, spatial disorientation, neglect of personal 
appearance and hygiene, gross impairment in thought processes 
or communication, persistent delusions, persistent danger of 
hurting self or others, intermittent ability to perform 
activities of daily living, or disorientation to time or 
place, so as to result in occupational and social impairment 
with deficiencies in most areas or total occupational and 
social impairment.  

2.  The Veteran's service-connected bipolar disorder does not 
preclude him from obtaining or maintaining any form of 
substantially gainful employment consistent with his 
education and occupational background; and, therefore, does 
not warrant referral of the claim for an extraschedular 
evaluation.

3.  There was no informal claim, formal claim, or written 
intent to file a claim for an increased rating for the 
Veteran's service-connected bipolar disorder, between 
December 7, 1999 and August 20, 2001, the date of receipt of 
the Veteran's claim for an increased rating for his bipolar 
disorder by the Providence RO.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bipolar disorder have not been met.  38 U.S.C.A.  §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.400(a), 4.1-4.7, 
4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.1-
4.7, 4.15, 4.16 (2009).  

3.  The criteria for an effective date prior to August 20, 
2001 for a 50 percent rating for bipolar disorder have not 
been met.  U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).
 
Upon the receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
rating/TDIU cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

To the extent possible the notice required by 38 U.S.C.A. § 
5103(a) must be provided to a claimant before an initial 
decision on a claim for VA benefits. Pelegrini, 18 Vet. App. 
at 119-20.  However, VA's notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Collectively, the October 2001 and February 2003 pre-rating 
notice letters and post-rating letters dated in September 
2004, in November 2007, May 2008 and November 2008 informed 
the Veteran of the types of evidence not of record needed to 
substantiate increased rating and TDIU claims and 
establishment of an earlier effective date for an increased 
rating, and the division of responsibility between the 
Veteran and VA for obtaining the required evidence.  The 
November 2007 letter informed the Veteran of how the 
disability ratings and effective dates are assigned, as 
required by Dingess.  After the Veteran and his 
representative were afforded opportunity to respond to the 
notice identified above, the January 2009 statement of the 
case (SOC) and supplemental SOCs (SSOCs) dated in November 
2008 and October 2009 reflect readjudication of the higher 
rating, TDIU and earlier effective date claims.  Hence, while 
some of this notice was provided after the rating actions on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of compliant notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claims, such 
as in an SOC or SSOC, is sufficient to cure a timing defect).  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the issues on appeal decided herein.  Any 
such error is deemed harmless and does not preclude appellate 
consideration of these issues.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters decided on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, Social Security 
Administration (SSA) records, private and VA medical records, 
reports of VA examinations and an addendum.  The Board finds 
these examination reports and an addendum, along with the SSA 
records, and private and VA medical records, are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran 
and his attorney, on his behalf.  Given the foregoing, the 
Board finds that the VA has substantially complied with the 
Board's previous remand with regard to the claims on appeal 
decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In summary, VA's duties to notify and assist a 
claimant have been considered and satisfied.

II. Analysis

The Veteran maintains that the assignment of the 50 percent 
rating should date back a year earlier to August 20, 2000, 
and that the 50 percent rating should also be increased to 
100 percent and/or, alternatively should be increased to 70 
percent and a TDIU should be granted.

A.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found. This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Veteran's bipolar disorder has been evaluated as 50 
percent disabling from August 20, 2001, under Diagnostic Code 
9432, in accordance with the General Rating Formula for 
Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the general rating formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9432.

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2008)), a 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described below reveals GAF scores of 41 to 
60.  GAF scores ranging from 51 to 60 indicate moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  The Board notes that a 
GAF score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In light of the above legal criteria and evidence of record, 
the Board concludes that a rating in excess of 50 percent for 
the Veteran's bipolar disorder is not warranted, during the 
entire period in question.  

In a January 1999 rating decision, the Providence RO granted 
service connection for bipolar disorder and assigned an 
initial 30 percent rating, effective March 18, 1999.  This 
rating remained unchanged until the May 2002 rating decision, 
when a 50 percent rating was assigned, effective August 20, 
2001.

A February 2001 VA social worker assessment reflects that the 
Veteran failed to appear for an appointment and that he had 
moved from New Jersey to North Carolina a year ago.  The 
Veteran was hospitalized in February 2001 for atypical chest 
pain.  

In March 2001, VA medical records revealed that, on mental 
status examination, the Veteran was neatly dressed and 
oriented to person, place and time.  His behavior was 
amiable; his affect was euthymic.  His mood and energy level 
were good.  No motor abnormality was noted.  Speech and 
verbal productivity were within normal range.  He complained 
of trouble sleeping, averaging six hours of sleep per night, 
with difficulty staying asleep because of very bad dreams.  
The Veteran indicated that his appetite came and went.  
Hallucinations, delusions, suicidal and homicidal ideation 
were absent.  Three months later, VA records revealed that 
the Veteran had recently relocated and was separated from his 
wife.  When seen at the end of June 2001, he denied 
hallucinations, delusions, suicidal and homicidal ideation, 
alcohol or substance use.  The Veteran reported decreased 
sleep related to his chronic pain.  A review of the 
electronic chart revealed that he was treated in the past for 
bipolar disorder and alcohol abuse; that he had had several 
no shows; that his last scheduled appointment was in 1999; 
and that compliance was an issue.  An addendum showed that 
the Veteran gave an inconsistent history of psychotropic use 
and admitted to noncompliance with follow-up appointments but 
stated that he was motivated to return for follow-up now.  He 
denied alcohol use in over six months and reported no 
hallucinations, delusions, suicidal and homicidal ideation or 
psychotic symptoms now.  He indicated that sleep was 
interrupted by pain and restlessness.  When seen in July 
2001, the Veteran did not show evidence of any suicidal and 
homicidal ideation, intent or plan.  No psychosis, mania or 
severe depression was noted.  During an August 10, 2001 
telephone contact, the Veteran stated that he was stable and 
had no problems.  He was hospitalized for ankle pain with 
swelling at the beginning of September 2001.  At a September 
2001 VA follow-up, he reported that his mood had improved 
since he was restarted on 20 mg of Paxil, but he felt that he 
was not up to the improved mood he felt when he was on 60 mg 
four times a day.  On examination, the Veteran was alert and 
oriented to person, place and time.  His grooming and hygiene 
were fair.  His affect was smiling and cheerful.  The Veteran 
stated that his mood was "blah."  No agitation or 
retardation was noted.  He was pleasant with good eye 
contact.  His speech was grammatically and syntactically 
correct and had normal rhythm, volume and tone, but was 
slightly fast.  His thought process was logical, coherent, 
focused and organized.  No hallucinations, delusions, 
obsessions, suicidal and homicidal ideation were noted.  
Insight and judgment were fair.  Impulsivity was low.  

During a January 2002 VA follow-up, the Veteran reported 
slipping, having one drink a year ago.  On examination, the 
Veteran was alert, mildly agitated at first but calmed, and 
well groomed.  His mood and affect were irritable at first, 
mildly labile but appropriate to subject.  His speech was 
loud at first but softened, interruptible.  His thought 
process was linear.  The Veteran was upset with the process 
for getting medications.  He denied suicidal and homicidal 
ideation.  No hallucinations were apparent.  Insight was 
fair; he knew that he felt better on medications.  Judgment 
was limited, he spoke loudly and angrily with staff but did 
agree to comply with treatment and did not appear acutely 
dangerous to self or others.  Assessment was history of 
bipolar disorder and alcoholism in full sustained remission 
now somewhat hypomaniac/irritable having run out of 
medications.

In mid-March 2002, the Veteran was brought into the VA ER 
with a blood alcohol of 0.302; he had no recollection of the 
previous day after buying beer and drinking it outside.  On 
examination, he had broken glasses, a broken dental plate, a 
slight scalp abrasion, and blurry vision in the right eye.  
The Veteran denied hallucinations, paranoia, and suicidal and 
homicidal ideation.  He reported 15 months of self-started 
sobriety, which ended with having a few beers with his son 
who was visiting last week, stating that he had not been to 
AA since 1999.  He was fully oriented, cooperative and alert.  
His manner was calm.  Motor and speech were normal.  
Attention was good.  His thought process was linear.  Insight 
was future-oriented; judgment was recently poor.  The 
impression included alcohol dependence, bipolar disorder, and 
history of cocaine dependence, in full sustained remission.  
He was assigned a GAF score of 55 for moderate symptoms.  At 
an April 2002 follow-up, the Veteran reported that he got 
racy, irritable, angry, and agitated when not on Depakote, 
with the periods lasting one or two days, when not drinking.  
He also had had bouts of depression in the past where he had 
tried to kill himself, would cry and would shut self off from 
society.  The Veteran reported having heard voices in the 
past, adding that the voices were better and rarely occurred.  
He had not been sleeping as well due to physical pain, 
averaging 4 or 5 hours per night.  The Veteran denied alcohol 
during the last month, indicating that he believed his 
relapse was due to pain.  He denied OCD and general anxiety 
disorder symptoms and panic disorder.  On examination, he was 
alert, oriented, and cooperative with slight dysmetria.  
Speech was within normal limits.  His thoughts were clear 
with no abnormalities in perception.  He denied 
hallucinations and suicidal and homicidal ideation.  His mood 
was described as hopeful.  His affect appeared appropriate 
and socially well modulated.  Insight and judgment appeared 
good.  There was no evidence of insomnia, loss of appetite or 
recent weight loss.  The impression included bipolar I 
disorder, and alcohol and cocaine dependence, in full 
sustained remission.  He was assigned a GAF score of 50 for 
mild symptoms.  

An April 2002 VA examination report reflects that the Veteran 
had recurrent problems with medication compliance.  The 
Veteran reported that it had become increasing difficult for 
him to cope with his multiple problems, as his physical pain 
had progressively intensified.  He remained separated from 
his wife and was living alone.  The Veteran described his 
mood as depressed and stated that sometimes he just felt it 
was time to "throw in the towel and get it over with."  He 
stated that he was a "people person", but in recent months 
he would rather be alone and he had drawn back on all his 
activities.  He only felt like doing his two-hour volunteer 
church duty on Sundays, even though he was an ordained 
Baptist minister.  Otherwise he told people not to bother 
him.  Although he had been taking a communications course at 
the University of Rhode Island, he had fallen behind with it 
since incurring injuries the night he was intoxicated.  He 
complained of racing thoughts and poor concentration.  At 
times, he became highly agitated and went outside (slamming 
the door), and would walk up and down the street for 15 to 20 
minutes to slow down his thinking.  He admitted that it was 
not unusual for him to be "cursing out loud" when he was 
out walking it off.  Reportedly these episodes came on 
suddenly.  The Veteran reported the he was losing his memory 
and had to write everything down to keep track of his daily 
schedule.  He also complained of insomnia.  He stated that he 
could no longer focus when reading, and that his attention 
span was gone.  The Veteran reported that he had some 
fundamental disagreements with people at his church, which 
also fueled his agitation.  

On examination, he was neatly dressed.  He arrived two hours 
before the interview but was content to wait.  His hygiene 
was good.  He was alert and oriented to person, place and 
time.  He was cooperative and maintained good eye contact, 
but became tangential at times and needed refocusing.  The 
Veteran spoke in a slow and deliberate manner, accentuating 
many points as he spoke.  There was an occasional stutter, 
which had started in the past couple of weeks.  His affect 
was congruent with his depressed mood.  His thought processes 
were logical.  There was no evidence of hallucinations or 
delusions.  He denied suicidal and homicidal ideation, but 
admitted to suicidal thoughts without a plan.  His 
concentration was limited and this contributed to his poor 
short-term memory.  Long-term memory was intact.  Insight and 
judgment were fair.  The diagnoses included bipolar I 
disorder, most recent episode, depressed; and alcohol 
dependence, sustained partial remission.  The VA examiner 
added that he had had manic episodes in the past with 
psychotic features, including auditory hallucinations and 
grandiose thinking.  His mood was more often depressed, which 
was exacerbated by his multiple medical conditions and 
increasing chronic pain.  He was chronically fatigued, and 
his energy and motivation were limited.  The Veteran was 
experiencing anhedonia with increasing social isolation.  He 
had chronically recurring thoughts of suicide.  The Veteran 
reported episodes of spontaneous agitation and intolerance of 
the core beliefs of others, which had seriously impaired his 
occupational and social functioning.  A GAF score of 45 was 
assigned. 

At an August 2002 VA follow-up, the Veteran reported that he 
was in severe back and right hip pain that became unbearable 
at times and made him depressed, adding that his mood was 
directly related to his level of pain.  As a result, he could 
become irritable, angry, sad, hopeless, and helpless at 
times, and had thoughts of hurting himself to stop the pain, 
but no plan.  His sleep was okay as long as he took his 
medications; his appetite was good.  But his energy level and 
concentration varied with pain level.  The Veteran reported 
anhedonia but was able to enjoy a visit from his 
granddaughter.  Anxiety was present about three times a week.  
He stated that he had occasional racing thoughts and an 
increase in goal-directed activity but it only lasts 30 
minutes at a time.  The Veteran denied hallucinations since 
early 2002 and also delusional thought content.  He admitted 
to a relapse on alcohol in June 2002, but had been sober for 
two months.  The Veteran reported first use of alcohol at 
13 years of age and that he began problem drinking after 
military service ended in 1971, along with DTs and seizures 
during alcohol withdrawal.  He was first diagnosed with 
bipolar disorder at the age of 50 and he had two 
hospitalizations in 1999 for suicide attempts, overdosing on 
medications, for alcohol dependence and bipolar disorder with 
psychotic features.  The Veteran was an unemployed minister, 
working then for charities.  He reported that the people 
close to him in his life included his daughter and 
grandchildren.  His hobbies included reading, horseback 
riding, fishing, and outdoor sports.  On examination, he was 
alert, oriented and cooperative.  His thoughts were clear 
without abnormalities in perception; his speech was within 
normal limits.  He denied hallucinations and suicidal and 
homicidal ideation.  His mood was described as depressed.  
His affect appeared appropriate and socially well modulated.  
Insight and judgment appeared good.  There was no evidence of 
insomnia, loss of appetite, or recent weight loss.  His 
history suggested bipolar disorder I, at times with psychotic 
features.  He currently had no symptoms of mania; the biggest 
symptom of his depression seemed to be irritability.  Mood 
was correlated highly with pain.  The Veteran was assigned a 
GAF of 50.  

A month later, the Veteran's complaints and symptomatology 
were similar.  The VA psychiatrist indicated that his history 
suggested bipolar disorder I, at times with psychotic 
features, though it was reasonable to wonder how much of that 
was related to substance abuse, as he had not had further 
symptoms since being sober.  The Veteran's biggest issue was 
dealing with chronic pain, which was adversely affecting his 
quality of life and affecting his mood to the extent that it 
put him at risk for relapse and self harm.  The impression 
included bipolar I disorder versus substance-induced mood 
disorder.  He was assigned a GAF of 50.  At a December 2002 
VA follow-up, the Veteran again related his mood directly to 
his level of pain, indicating that he had had some pain 
relief with injections and duragesic patch.  He was less 
irritable with depakote which he felt calmed him down and was 
no longer feeling suicidal.  Sleep was poor due to pain.  The 
Veteran denied symptoms of mania.  On examination, he was 
cooperative and pleasant.  Other examination findings were 
similar to those found in September 2002, including the 
impression and GAF score.  The next month, the Veteran 
reported that he was much improved, was less argumentative 
with his wife, and he was more patient and at ease.  
Irritability came and went.  He no longer felt suicidal.  
Sleep was poor due to pain.  He again denied symptoms of 
mania.  Examination findings were identical to those found in 
December 2002, including the impression and GAF score.  When 
seen in February 2003, complaints and examination findings 
were nearly identical to those reflected in January 2003, 
except that the Veteran reported that his medications were 
working better than ever now and that he slept well for 6 
hours uninterrupted and took a short nap in the afternoon and 
awoke rested.  A GAF score of 55 was assigned.  In March 
2003, the Veteran indicated that his pain had been very bad 
recently, and as a result his mood was depressed.  He had no 
current suicidal ideation but stated that the previous week 
he had times when he felt like giving up with which his wife 
and granddaughter were helpful.  The Veteran was still doing 
activities.  Otherwise his complaints and examination 
findings were nearly identical to those shown in February 
2003.

During an April 2003 VA follow-up, the Veteran reported that 
he was planning to move to New Jersey in the very near 
future.  Due to rainy weather his pain was very bad and his 
mood was quite depressed.  He admitted that some of the 
decline in his mood might be due to the upcoming move.  The 
Veteran indicated in the past that he had underreported his 
level of suicidality, but said that he often feels that way, 
especially if the pain is very bad, but had no plan or 
intent.  He had not had any symptoms of psychosis despite 
tapering off olanzapine earlier in 2003.  The Veteran denied 
delusional thought content and felt that he only had these 
symptoms in context of coming off alcohol.  The VA 
psychiatrist noted that his history suggested bipolar I 
disorder, with psychosis, though it is reasonable to wonder 
how much of that was related to substance abuse, as he had 
not had further symptoms since being sober.  The Veteran's 
current mood was most consistent with an irritable severe 
depression due to dealing with chronic pain.  A GAF score of 
49 was assessed.

After moving to New Jersey in 2003, the Veteran gave a 
history of having been in combat in Vietnam and was diagnosed 
and treated for posttraumatic stress disorder (PTSD), 
claiming inability to sleep due to recurrent nightmares about 
past combat experience.  During a March 2004 VA follow-up, he 
stated that the longest job he had ever held after service 
was for seven years as a shipping and traffic manager at a 
wire manufacturing company, where he injured his back and had 
been on permanent disability since 1976.  He had been married 
twice, the first lasted ten years and his wife divorced him 
due to his alcohol problem; and his second marriage lasted 
for four years and his wife left him because of his substance 
abuse problem.  On examination, the Veteran was oriented to 
person, place, and time.  His speech was spontaneous, 
coherent and relevant.  He was anxious and had good eye 
contact.  His mood was sad and his affect was appropriate.  
There was no evidence of symptoms of psychosis or gross 
thought disorder.  He had no suicidal or homicidal ideation, 
plan or intent.  Reality testing was good.  Insight and 
judgment were good.  He had intact abstracting and 
calculating abilities.  Past and recent memory was good.  The 
impression was PTSD due to combat experiences.  A GAF score 
of 41 was assigned.  The Veteran was hospitalized in April 
and May of 2004 for heart problems.  At a May 2004 follow-up, 
the Veteran claimed that he still had recurrent nightmares 
about past combat experiences triggered by TV news about the 
Iraq Conflict.  He indicated that he was planning to move to 
North Carolina.  Mental status examination findings were 
essentially the same as in March 2004.

After moving back to North Carolina in May 2004, when seen in 
August 2004, the Veteran reported that he had bipolar 
disorder and had been taking Paxil and other medications for 
two years.  He stated that for the last month he had been 
heading into depression.  His mood was down.  He had no 
interest or motivation.  Prior to this, he had had a few days 
of high energy, not sleeping, thoughts racing, being on the 
go nonstop and positive mood.  The Veteran reported that 
these spells typically occurred every three or four months 
throughout the year and that during his hypomanic spells, his 
pain was less noticeable.  He also had a history of extensive 
alcohol and substance abuse and dependence and many physical 
problems associated with drinking.  The Veteran admitted that 
he still slipped sometimes and had gone on a "bender" seven 
months ago for a week.  He had been sober since then, 
attending AA meetings at least twice a week.  Since moving 
back, the Veteran has a "companion" with whom he had a 
casual relationship.  On examination, he was neatly dressed 
and groomed and very courteous.  His speech was clear and 
coherent.  No abnormalities of behavior were observed.  There 
was no evidence of psychosis or of suicidal or homicidal 
ideation.  The impression was bipolar disorder II/alcoholism.  
A September 2004 follow-up mental status examination was 
essentially unchanged.  The assessment was a little better, 
insofar as it is really linked to the Veteran's pain level 
and he has not had any manic spells.  

A November 2004 VA examination report revealed that VA 
medical records showed the Veteran had used crack cocaine and 
alcohol as recently as January 2004.  They also indicated 
diagnoses of PTSD and bipolar disorder.  But as the Veteran 
is not combat exposed, there is no evidence anywhere else in 
the record to indicate a diagnosis of PTSD.  The examiner's 
overall impression, given the totality of the information, 
was that the Veteran was describing two types of depression, 
one related to his pain.  The overall impression is that the 
Veteran is describing bipolar I disorder given his history of 
hospitalization, which he describes as cycling about every 
two months.  The Veteran does report depressed symptoms 
through the two-month period between mania, which is 
secondary to the pain that he is having on a daily basis.  It 
is difficult to distinguish between the depression due solely 
to bipolar disorder and that solely due to pain.  The VA 
examiner stated that it is likely that they interact with 
each other; however, the Veteran did relate the majority of 
his depression to his pain.  He indicated that his manic 
episodes are only lasting three to four hours at a time.  The 
Veteran reported that he last used alcohol about six months 
ago and that he "slips" at least once a year for about one 
week.  He reported that he last used cocaine about four years 
ago; however, his VA records show that he had used it as 
recently as January 2004.  The VA examiner did not know if 
this was a mistake in the records or if the Veteran was not 
being honest.  He reported hallucinations occurring during 
manic episodes.  He described depressed episodes, including 
not wanting to socialize, isolation, not doing anything, 
decreased appetite, and decreased sleep.  When he is manic, 
the Veteran stated that he is hyper, starting things but not 
finishing them.  When he is depressed, he maintains his 
hygiene.  Asked why he was depressed, he stated that it was 
because of his constant pain.  

On examination, the Veteran had good grooming and personal 
hygiene.  He was alert, well oriented and cooperative.  Eye 
contact, mannerisms and facial expression were within normal 
limits.  Motor activity was normal.  Observed quality of 
mood: euthymic with full affect, even though he described it 
as depressed.  No disruption of speech, thought or 
communication processes were noted.  The Veteran had not 
worked since 1984.  He indicated that his bipolar disorder 
did not increase to a point where it was impairing him until 
1986.  Thus, his reason for quitting work was not due to his 
bipolar disorder but rather to his health concerns.  The 
Veteran stated that he had not tried to return to work 
because he was irritable, has multiple health problems, and 
because of his pain.  The diagnoses included bipolar disorder 
Type I with psychotic features, most recent episode 
depressed; alcohol dependence, in early remission; and 
cocaine abuse, in early remission.  His current GAF score was 
55.  This score would indicate moderate symptoms and moderate 
difficulty in social and occupational functioning.  The level 
of impairment due to his bipolar disorder in and of itself 
was considered in the 50 to 60 range of GAF, which would be 
moderate and not impairing in and of itself to his ability to 
maintain employment.

The VA examiner opined that the Veteran's bipolar disorder, 
while in the past requiring hospitalization per his report, 
is not at a level that would impair his ability to maintain 
employment in and of itself.  He has multiple problems and it 
is difficult to factor out each of these problems separately 
as to the impact of each.  However, based upon the Veteran's 
report it does appear to be his physical problems and pain 
that seem to his major problems with work.  His irritability 
is likely due to both pain and depression secondary to his 
bipolar disorder and to pain.  This is further corroborated 
by the fact that he reports only having manic episodes every 
two months and then only lasting about three to four hours 
each time.  

A March 2005 VA master treatment plan note revealed that the 
Veteran had mood instability evidenced by extremes of mood, 
for example, depression, loss of interest and motivation, 
social withdrawal alternating with periods of high energy, 
not sleeping, racing thoughts, being on the go nonstop, and 
positive mood.  The Veteran's strengths were impulse control 
and communication skills.  It was noted that the Veteran was 
psychiatrically stable and he would be followed by primary 
care.  Diagnoses were bipolar II and alcohol dependence, in 
early remission.  The GAF score was 50.

In June 2006, the Veteran was given an initial mental health 
assessment which reflected that he had been maintained on 
depakote, Paxil and Trazodone till the present time.  He had 
been sober for four years.  On mental status examination, the 
Veteran was well oriented to person, place and time.  His 
speech was spontaneous, coherent and relevant without gross 
thought disorder or cognitive deficit.  His affect was 
constricted; his mood was stable, on occasion he had mood 
swings.  Memory was fair.  The Veteran reported that he heard 
voices in the form of command hallucinations, calling his 
name sometimes.  He felt people were after him and that he 
was being followed.  He was not suicidal or homicidal.  
Insight and judgment were fair.  Comprehension was good.  The 
diagnosis was bipolar disorder, mixed.  A GAF score of 55 was 
given.  At an August 2006 follow-up, the Veteran complained 
of frequent mood swings and snapping at people when he does 
not want anyone around him.  He also stated that he had 
hallucinations where he talked to people at night, minimal 
paranoid thoughts, and problems sleeping.  He denied 
intrusive thoughts and suicidal and homicidal ideation.  The 
Veteran maintained that he was compliant with his 
medications.  The assessment was bipolar mixed and PTSD.  
During an October 2006 follow-up, the Veteran reported 
anxiety on and off, frequent mood swings, sleep problems, and 
anger outbursts on occasion.  He still was afraid of crowds 
and preferred to stay at home rather than socialize.  The 
Veteran complained of intrusive thoughts of Vietnam and audio 
and visual hallucinations-seeing people running after him 
and hearing people calling him but no one is there.  He had 
paranoid thoughts occasionally that people were after him and 
against him.  The Veteran denied suicidal and homicidal 
ideation.  Assessment was PTSD and bipolar disorder, mixed.  
In mid-December 2006, the Veteran again complained of audio 
hallucinations, feeling like panting and dizzy, when he hears 
the voice but was unable to recognize the voice.  He stated 
that he was having less paranoid thoughts, less nightmares, 
and no intrusive thoughts of Vietnam.  The Veteran continued 
to have sleep difficulties, waking up two to three times a 
night.  He kept himself busy by reading and stayed a loner, 
hardly socializing with others, but had other family support 
system, including children.  The assessment was PTSD.  At 
January 2007 and February 2007 follow-ups, the Veteran voiced 
similar complaints to those made in December 2006 and the 
assessment was the same, PTSD.  

When seen in March 2007, the Veteran reported having visual 
and auditory hallucinations and slight confusion for more 
than three weeks that seemed to have improved.  Initially, he 
denied alcohol or elicit drug use and was confronted with a 
urine screen done in February 2007 and admitted meeting one 
of his old friends and using cocaine, but claimed he had not 
used it since nor had he been drinking alcohol.  He claimed 
that he attended AA meetings on a regular basis.  The Veteran 
complained of poor sleep due to pain in his lower extremities 
at night after excessive walking and activities during the 
day.  His mood had been mostly fair with occasional 
irritability and angry outbursts but no violent behavior.  On 
examination, he was dressed and groomed appropriately.  
Speech was spontaneous and fluent.  He was calm and 
cooperative.  He described his mood as not bad.  Affect was 
appropriate and full range.  The Veteran denied 
hallucinations and suicidal and homicidal ideation.  No 
delusions were elicited.  Thought process was logical, 
coherent and goal-directed.  Thought content was preoccupied 
with pain and sleep problems.  Insight and judgment regarding 
the need for treatment appeared fair.  The assessment was 
bipolar disorder, history of substance abuse, and PTSD.  
During a June 2007 follow-up, the Veteran complained of 
severe pain.  He reported hallucinations with Fetanyl patch, 
but denied elicit drug use.  Examination findings were 
identical to those found in March 2007.  A GAF score of 60 
was assigned.  In September 2007, the Veteran reported having 
more irritability lately and auditory and visual 
hallucinations at times.  On examination, he was alert, awake 
and oriented to person, place and time.  He was calm and 
cooperative with no evidence of psychomotor abnormalities.  
He showed fair eye contact and good impulse control.  His 
mood was described as irritable; his affect was congruent to 
mood.  He spoke fluently and spontaneously without dysarthria 
or dysprosody.  Thought process was coherent, logical and 
goal-directed.  Thought content was free of suicidal or 
homicidal ideation, phobias, or obsessions.  No delusions 
were noted.  The Veteran reported occasional hallucinations, 
none at that time.  Cognitive functions were intact.  Insight 
and judgment were fair.  The assessment was bipolar disorder.  
A GAF score of 60 was assigned.  During December 2007, the 
Veteran reported feeling depressed occasionally and still had 
moderate mood swings and irritability.  He continued to have 
sleep difficulties, adding that his pain had been 
contributing to his mood and sleep disturbances.  Zyprexa had 
eliminated hallucinations.  He had been sober and clean.  
Examination findings were nearly identical to those found in 
September 2007, except that he had some psychomotor agitation 
and that he described his mood as depressed at times, bad for 
the past two weeks. 

A January 2008 VA examination report reflects that the 
Veteran has seen numerous psychiatrists over the years and 
had had numerous psychiatric and substance abuse 
hospitalizations, most of which were for alcoholism and drug 
abuse (cocaine and crack cocaine) at private facilities in 
the 1970s.  The Veteran reported experiencing racing thoughts 
three or four times a week, and becoming distractible and 
agitated.  His depressive symptoms included decreased 
interest in activities and people, feelings of depression, 
and insomnia.  He alluded to agitation and feelings of 
fatigue.  The Veteran added that he hallucinates, which 
started in 2000 and happens two to three times per month.  He 
would hear his name called and sometimes saw things or talked 
back to the voices.  The Veteran stated that he was able to 
often calm himself, which decreases the voices.  He 
complained of sleep difficulties for the last three or four 
months.  The Veteran denied recklessness, grandiosity, 
impulsivity, or any sense of inflated ego.  He stated that he 
had become more withdrawn over the years.  The Veteran 
reported that he lived with his common law wife of 30 years 
and that he had satisfactory contact with his daughter.  He 
had withdrawn from people and did not socialize with friends, 
denying any involvement with clubs or organizations.  
Although the Veteran denied any cocaine abuse, a drug screen 
done in February 2007 was positive for cocaine, and he 
admitted such use and that he had lied to his VA 
psychiatrist.  He currently denied any alcohol use and any 
drug use, except for one relapse.  

On examination, the Veteran appeared casually and neatly 
dressed and maintained good eye contact.  He was oriented in 
all spheres.  His attitude was cooperative.  Speech was above 
average in rate and pressure.  His mood was euthymic; affect 
was congruent with his mood.  There was no evidence of 
hallucinations or delusions.  Thought processes were well 
organized without any evidence of circumstantially or 
tangentially.  No unusual thought content, suicidal or 
homicidal ideation was elicited.  There were some minor 
memory problems, especially for distant dates.  Concentration 
was generally intact.  Insight and judgment were fair.  Lower 
than average frustration tolerance was present.  The 
diagnoses included bipolar disorder, most recent episode 
unspecified; alcohol dependence in remission; and cocaine 
dependence, in apparent remission.  A GAF score of 60 was 
assigned.  The VA examiner added that the Veteran does suffer 
from bipolar disorder and that manic symptoms include racing 
thoughts, some distractibility, a history of agitation, 
reportedly poor concentration, tangentiality, and grandiose 
thoughts.  However, it was also clear that there has been 
substantial alcohol and cocaine dependence, and that the 
effects of this have likely exacerbated many of the Veteran's 
symptoms.  Other symptoms of depressive nature included 
dysphoric mood, insomnia, and some reports of agitation, 
fatigue, withdrawal, loss of interest, and lower self-esteem.  
It is clear that the Veteran had been successfully employed 
for twelve years and that his SSA disability was related to 
his back, not his bipolar disorder.  The VA examiner and the 
Veteran's VA psychiatrist made similar findings that the 
Veteran's overall cognitive and emotional functioning 
generally seems to be quite well.  His psychiatrist reports 
that minor mood swings are caused by the Veteran's pain.  He 
also failed to ascertain the presence of current 
hallucinations or delusions and added that the Veteran's 
thought processes are logical, coherent and goal-directed.  
The VA examiner noted that reports referring to PTSD 
symptomatology and combat experiences are clearly erroneous 
and the Veteran admitted as much, stating that he did not 
know how this misunderstanding occurred.  

During a January 2008 VA follow-up, the Veteran offered no 
new complaints and reported feeling much better and that his 
medications reduced his symptoms of pain, insomnia and 
depressed mood.  Examination findings were nearly identical 
to those in September 2007, except that his mood was 
described as much better.  The assessment was bipolar 
disorder and PTSD.  At an April 2008 VA follow-up, the 
Veteran offered no new complaints except that he was not 
sleeping as well as before.  Otherwise, his complaints and 
examination findings were identical to those in January 2008.  
When seen in September 2008, the Veteran offered no new 
complaints except that he was not sleeping as well as before 
due to an increase in his pain.  He reported feeling 
irritable overall and that his medications reduced his 
symptoms of insomnia and depressed mood.  Examination 
findings and diagnoses were identical to those in April 2008. 

In a September 2008 addendum, the January 2008 VA examiner 
stated that the Veteran's alcohol and cocaine abuse is not 
considered secondary to his bipolar disorder.  To the 
contrary, the Veteran's substance abuse has caused numerous 
problems in his life to include dissolution of his marriage, 
a contributory factor to many of his health problems such as 
cardiac disease and gastric problems, and many medical 
hospitalizations.  It has indeed contributed to his 
psychiatric instability per the Veteran's own report in 
January 2004.  There also have been hospitalizations such as 
at Barnett Hospital and by VA where he has manifested alcohol 
problems without any significant bipolar symptoms.  At a 
November 2004 VA examination, the Veteran admitted 
"slipping" (alcohol) at least once a year, and that his 
cycling (bipolar disorder) occurred about every two months.  
They do not seem to occur in synchronicity.  Finally, despite 
all of his hospitalizations and treatment, the VA examiner 
did not read providers' conclusions that the Veteran uses 
substances to cope with his bipolar disorder.  Thus, his 
statement regarding GAF score and employability remain 
unchanged.

At a November 2008 VA follow-up, the Veteran reported modest 
improvement in his mood and sleep, following adjustment of 
his pain medication, but he maintained that pain continued 
despite treatment.  Examination findings and diagnoses were 
identical to those in April 2008 and September 2008.  When 
seen in early December 2008, the Veteran reported that he had 
been sleep walking at night but he had been feeling less 
depressed.  However, he had had suicidal thoughts due to his 
chronic pain but no plan or intent.  He had been diagnosed 
and treated for severe bipolar disorder.  Although 
examination findings were identical to those in April, 
September and December of 2008, the diagnosis was bipolar 
disorder and a GAF score of 45 was assessed.  Two weeks 
later, the Veteran complained of difficulty falling asleep 
due to increased pain in his lower extremities and back.  He 
reported that he had been feeling less depressed but more 
irritable without any suicidal thoughts.  The examination 
findings and diagnosis were identical to those found on 
examination earlier in the month.  However, no GAF score was 
assigned.  Complaints, examination findings and diagnosis at 
a February 2009 follow-up were identical to those found in 
mid-December 2008.  During a May 2009 follow-up, the Veteran 
complained of sleepwalking almost every night and talking in 
his sleep per his wife.  He reported feeling better overall 
and the medications reduced his symptoms of mood swings and 
depression.  Examination findings were identical to those in 
February 2009.  However, the assessment was bipolar disorder 
and sleepwalking.  A GAF score of 60 was assigned.  At a July 
2009 follow-up, the Veteran complained of being in pain which 
prevented him from sleeping and he felt more angry and 
depressed due to the delay of his second back surgery.  He 
had had poor appetite and lost ten pounds since April 2008.  
Examination findings were almost identical to those found in 
May 2009, except that he described his mood as bad and his 
affect was irritable.  The diagnosis was bipolar disorder.  
During a September 2009 follow-up, the Veteran reported that 
he had been in pain which prevented him from sleep.  He felt 
pretty good up until recently when the weather changed and 
increased his pain level.  Examination findings were almost 
identical to those found in July 2009, except that he 
described his mood as not bad and his affect was cheerful.

During the entire period under consideration, the 
preponderance of the evidence is against a rating in excess 
of 50 percent for the Veteran's bipolar disorder.  The 
evidence shows that his bipolar disorder has been productive 
of social impairment with reduced reliability and 
productivity as manifested by such symptoms as impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective social 
relationships as manifested by impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships.  
During the entire period, the Veteran has been unemployed due 
to his multiple medical disabilities, in particular, 
primarily his back and cardiac disabilities, not because of 
bipolar disorder.  Mood swings and irritability were caused 
by the Veteran's pain.  VA examiners and treating 
psychiatrists have found that the Veteran's overall cognitive 
and emotional functioning generally seems to be quite well.

In order to warrant an evaluation in excess of 50 percent, 
the evidence must show that the Veteran's bipolar disorder 
has been characterized by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired abstract thinking; spatial disorientation; neglect 
of personal appearance and hygiene; grossly inappropriate 
behavior; and persistent danger of hurting self or others.  
This type of symptomatology is not shown in the Veteran's 
case.  On examination, the Veteran has been alert and 
oriented to all spheres.  He continues to maintain his 
personal appearance and hygiene.  There is no evidence of 
persistent danger of the Veteran hurting himself or others.  
The Veteran's suicidal thoughts have been linked to his 
chronic pain.  There was no evidence of hallucinations or 
delusions.  Thought processes were well organized without any 
evidence of circumstantially or tangentially.  No unusual 
thought content and suicidal or homicidal ideation was 
elicited on examination or during treatment follow-ups.  
Generally, the Veteran's speech has been spontaneous, 
logical, coherent and goal-directed.  His psychomotor 
functions have been normal.  At times, there were some minor 
memory problems.  Concentration was generally intact.  
Insight and judgment were fair.  The Veteran's behavior has 
not been manifested by obsessional rituals or near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  Therefore, the 
Board concludes that the requirements for a rating of 70 or a 
100 percent have not been met.

B.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In 
exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect for bipolar disorder, rated as 50 percent 
disabling.  

Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case, apart from any nonservice-connected 
condition and advanced age, which would justify a TDIU, due 
solely to the Veteran's sole service-connected bipolar 
disorder.  See 38 C.F.R. § 4.16(b).

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected bipolar 
disorder, when considered in association with his educational 
attainment and occupational background, does not render him 
unable to secure or follow a substantially gainful 
occupation.

While his contends that the Veteran's attorney service-
connected bipolar disorder has made him unemployable, the 
Board notes the Veteran also suffers from a variety of 
nonservice-connected ailments including: coronary artery 
disease (status post pacemaker), cervical and lumbar 
radiculopathy, lumbosacral spinal stenosis, degenerative 
joint disease of the right knee, hypertension, gastritis, and 
gastroduodenitis.  The Veteran has not been hospitalized for 
his bipolar disorder since August 1999, when he was admitted 
for detoxification from alcohol with a history of bipolar 
disorder.  In addition, the Veteran reported time and time 
again that he quit his last job due to his back problems.

The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose, supra.  

Here, a September 1997 SSA decision reflected that the 
Veteran had not engaged in substantial gainful employment 
since August 1, 1996, due to cervical and lumbar 
radiculopathy, nonobstructive coronary artery disease (status 
post two heart attacks), and a history of chronic 
alcoholism/substance abuse, then in remission.  The SSA 
administrative law judge indicated that the Veteran was a 
high school graduate with three years of college education 
and had no transferable skills.  This SSA decision was based 
on a September 1996 SSA psychiatric review and a September 
1996 SSA physical examination report.  The former review 
found that the only psychiatric conditions the Veteran had 
were substance addiction disorders.  While the SSA physical 
health examiner diagnosed the Veteran with chronic 
bronchitis, rated as 20 percent disabling.  Given the fact 
that the Veteran was status-post a stroke, status-post a 
myocardial infarction, had a seizure disorder, rheumatoid 
arthritis, carpal tunnel syndrome, cervical and lumbar 
radiculopathy, the SSA examiner opined that as a physiologic 
and industrial work unit the Veteran's overall disability was 
total from all causes.   

In a May 1999 letter, the VA indicated that the evidence 
showed that it was not reasonably feasible that providing 
vocational rehabilitation services would result in the 
Veteran becoming employed based on the current medical 
information supporting a finding of permanent and total 
disability for VA pension and the Veteran's contention that 
he did not want to jeopardize his health by attempting work.  
Subsequently, the Veteran missed an April 2001 scheduled 
appointment with a VA vocational rehabilitation counselor to 
reevaluate whether he was eligible and entitled to vocational 
rehabilitation services.

During the January 2008 VA examination, the Veteran reported 
that he worked as a forklift operator for about 10 years 
following service and then he worked as a shipping and 
traffic manager for about 2 years, for a total of about 12 
years.  He left his last job due to a back injury and went 
onto SSA disability until his work credits expired and this 
was discontinued.  Then, he was granted VA disability at 
50 percent.  He maintained that, if he were to return to work 
for a couple of years that he could probably then receive SSA 
disability again.

Consequently, the Board finds the record does not demonstrate 
that the Veteran's service-connected bipolar disorder alone 
is of such severity as to solely preclude his participation 
in all forms of substantially gainful employment (physical 
and sedentary).  To the contrary, it is the Veteran's 
multiple nonservice-connected physical disabilities that 
render him unemployable and so this case does not warrant a 
TDIU.

The Veteran's disability rating is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Based on the above, there is no showing that 
the Veteran's bipolar disorder reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than the rating already assigned on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
Board agrees that there is no indication that this disability 
alone results in marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) for the 
period under consideration.  The Veteran has not been 
hospitalized since August 1999 for his bipolar disorder.  
Moreover, he has not been incapacitated because of his 
bipolar disorder, so as to otherwise render impractical the 
application of the regular schedular standards, during the 
appeal period.  Accordingly, referral for an extraschedular 
consideration for an increased rating for bipolar disorder or 
for a TDIU is not warranted at this time, as the current 
symptoms are contemplated by the schedular rating already 
assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
the absence of evidence of such factors, a referral to the 
Under Secretary of Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether the Veteran's disability picture requires the 
assignment of a rating in excess of 50 percent or of a TDIU 
on an extraschedular basis is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, neither a rating in excess of 50 percent for 
bipolar disorder nor a TDIU is warranted under 38 C.F.R. § 
4.16(a) or (b).  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

C. Earlier Effective Date

His attorney contends that the Veteran's 50 percent rating 
should go back one year prior to the date of his claim, i.e., 
August 20, 2000, claiming that his symptoms were just as bad 
then.  

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2009).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.1(p) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).

In a January 1999 rating decision, the Providence RO granted 
service connection for bipolar disorder and assigned an 
initial 30 percent rating, effective March 18, 1998.  The 
Veteran did not appeal the initial disability rating 
assigned.  Therefore, this rating decision with regard to the 
initial 30 percent disability rating assigned became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

Subsequently, in December 1999, the Providence RO denied a 
temporary total rating (TTR) based on hospitalization, 
pursuant to 38 C.F.R. § 4.29, because the Veteran was 
hospitalized less than 21 days, from July 28, 1999 to August 
3, 1999, for alcohol detoxification.  The Veteran did not 
appeal this rating decision, therefore, it became final.  Id.  
Thus, any later award of increased compensation must be based 
upon a new claim and, if granted, the effective date of the 
increase may not be based solely upon the evidence considered 
in the prior final decisions.  Hazen v. Gober, 10 Vet. 
App. 511, 520-21 (1997).

The information of record reflects that the date of receipt 
of the Veteran's claim for an increased rating for his 
bipolar disorder was on August 20, 2001.  That is the date 
that the RO received his attorney's statement in writing that 
the Veteran wanted an increased rating for his service-
connected psychiatric disorder and asked that an examination 
be scheduled.  There is nothing in the claims file between 
December 16, 1999 and August 20, 2001 that can be construed 
as an informal claim for an increased rating for the 
Veteran's service-connected psychiatric disorder.  The 
clinical findings in the June 1998 VA mental disorders 
examination only warranted an initial 30 percent rating based 
on the schedular criteria. 

As noted above, in March 2001, VA medical records revealed 
that, on mental status examination, the Veteran was neatly 
dressed and oriented to person, place and time.  His behavior 
was amiable; his affect was euthymic.  His mood and energy 
level were good.  No motor abnormality was noted.  Speech and 
verbal productivity were within normal range.  He complained 
of trouble sleeping, averaging six hours of sleep per night, 
with difficulty staying asleep because of very bad dreams.  
The Veteran indicated that his appetite came and went.  
Hallucinations, delusions, suicidal and homicidal ideation 
were absent.  Three months later, VA records revealed that 
the Veteran had recently relocated and was separated from his 
wife.  When seen at the end of June 2001, he denied 
hallucinations, delusions, suicidal and homicidal ideation, 
alcohol or substance use.  The Veteran reported decreased 
sleep related to his chronic pain.  A review of the 
electronic chart revealed that he was treated in the past for 
bipolar disorder and alcohol abuse and that he had had 
several no shows and that his last scheduled appointment was 
in 1999 and that compliance was an issue.  An addendum showed 
that the Veteran gave an inconsistent history of psychotropic 
use and admitted to noncompliance with follow-up appointments 
but stated that he was motivated to return for follow-up now.  
He denied alcohol use in over six months and reported no 
hallucinations, delusions, suicidal and homicidal ideation or 
psychotic symptoms now.  He indicated that sleep was 
interrupted by pain and restlessness.  When seen in July 
2001, the Veteran did not show evidence of any suicidal and 
homicidal ideation, intent or plan.  No psychosis, mania or 
severe depression was noted.  During an August 10, 2001 
telephone contact requesting that his Paxil be refilled, the 
Veteran stated that he was stable and had no problems.  The 
first record to clearly reflect that a higher, 50 percent, 
rating was warranted for the Veteran's bipolar disorder was 
not until the April 4, 2002 VA examination report.  

Accordingly, the Board concludes that an effective date 
earlier than August 20, 2001, the date of receipt of the 
Veteran's increased rating claim, for a 50 percent schedular 
rating for bipolar disorder is not warranted.


ORDER

A rating in excess of 50 percent for bipolar disorder is 
denied.

Entitlement to a TDIU is denied.

An effective date prior to August 20, 2001 for a 50 percent 
rating for bipolar disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


